DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14643160, filed on March 10, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on November 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,943,547 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-9 are allowed.
the closest related prior art is Kimura et al (US 2007/0279374 A1), Gandhi et al. (US 20130082607 A1, hereinafter, Gandhi), Nakatani et al. (US 2003/0020699 A1, hereinafter, Nakatani), and IDS disclosed NPL Barquinha et al. (“Effect of UV and visible light radiation on the electrical performances of transparent TFTs based on amorphous indium Zinc Oxide,” hereinafter Barquinha). 
 Regarding claim 2, Kimura teaches a liquid crystal display device (abstract, Fig. 5-6, LCD), comprising:
A pixel, the pixel comprising a transistor and a liquid crystal element (Fig. 6A shows the pixel structure of every pixel wherein each pixel has an LC element 603 and a transistor element 601);
wherein a gate of the transistor is electrically connected to the scan line driver circuit ([0143], The gate driver 502 supplies a scanning signal to each of a plurality of wirings 504 wherein wirings 504 are connected to the gate of transistor 601),
wherein the liquid crystal display device is configured to perform a first operation 
wherein, in the first operation, a color image is displayed ([0059] a full-color display device having color elements R(Red) G(Green) B(Blue), one pixel means one element of elements RGB). 
	Kimura does not disclose the liquid crystal display device is configured to perform a second operation wherein in the second operation, a monochrome image is displayed.
([0074]) wherein the liquid crystal display device is configured to perform a first operation and a second operation ([0008-0009], transmissive, transflective, and reflective modes disclose first and second operations), 
wherein, in the first operation, a color image is displayed ([0009], displaying at least one image in the transflective mode comprises modulating light to form a color image), 
wherein, in the second operation, a monochrome image is displayed ([0008], In certain aspects displaying at least one image in the reflective mode comprises modulating the image as a black and white image. [0176], a monochromatic reflective mode),
	It would have been obvious to one skilled in the art, at the time of the invention, to modify Kimura with Gandhi as Gandhi provides a content type identifier which allows for different imaging modes wherein, based on the input data type, such as text, still images or video, the display device can adjust its mode and corresponding power consumption based on the type of input data (Gandhi, [0176]).
	Neither Kimura nor Gandhi teach wherein a one-frame period for displaying a still image by the second operation is longer than a one-frame period for displaying a moving image by the second operation.
	Nakatani teaches a liquid crystal display device (Abstract) wherein one-frame period for displaying a still image by the second operation is longer than a one-frame period for displaying a moving image by the second operation ([0074-0077] discloses a process wherein a still image hold and refresh time and a moving image hold time and refresh time can be adjusted by the designer. Within this process is disclosed a situation wherein one frame period of a still image is longer than one frame period for displaying a moving image),
	wherein the one-frame period for displaying the still image by the second operation includes a first period and a second period after the first period (Figs. 1 and 3, image refresh period and image thin-out period), 
wherein, in the first period, an image signal is transmitted to the liquid crystal element through the transistor ([0028], input of the image data from the image data input section to the display control section), 
wherein, in the first period, a clock signal and a voltage are inputted in the scan line driver circuit, wherein, in the second period, the image signal is held in the pixel (Figs. 1 and 3, Image refresh includes a clock signal and a voltage level), 
wherein, in the second period, the clock signal and the voltage are not inputted in the scan line driver circuit (Fig. 3, during image thin-out period no signal is entered),
	It would have been obvious to one skilled in the art, at the time of the invention, to modify Kimura and Gandhi with Nakatani such that still image and mobbing image refresh and display intervals are adjustable as this reduces power consumption (Nakatani, abstract). 
Kimura, Gandhi, and Nakatani do not teach the final limitations of the claim stating, 	wherein an amount of change of a threshold voltage of the transistor through a negative bias stress test with light irradiation is less than or equal to 1 V, 

 wherein, in the negative bias stress test with light irradiation, a peak wavelength is 400 nm, a half width is 10 nm, and irradiance is 326 pW/cm2 as conditions of the light irradiation.
The closest related art to these final limitations is Barquinha.  Barquinha teaches a transistor (Fig. 1, Title and abstract, TFT Transistor) comprising:
	wherein the oxide semiconductor layer contains In, Ga and Zn (Title, indium zinc oxide. Introduction, amorphous oxides based on combinations with oxygen of metallic elements like indium, Zinc, and gallium);
wherein an amount of change of a threshold voltage of the transistor through a negative bias stress test with light irradiation (Abstract, remarkable results were achieved when the devices were exposed to light radiation including different threshold voltages), 
	Barquinha teaches two tests for exposing a TFT transistor to light radiation wherein a first test varies the light wavelength between 380 nm and 650 nm with an optical power density of Pd= 1 mW/cm2.  The second test maintains the light wavelength at 380 nm and the power density is varied between 1 and 0.17 mW/ cm2 (P. 1757, experimental details section).  The results of these tests show that threshold voltage drops with decreasing light wavelength, noting the threshold voltage Vt = -11.4 V at blue light wavelength of 450 nm and Vt= -16.9V at UV light wavelength of 380 nm (Table 1).  This is the closest these experiments come to the 2”. 
	 Kimura, Gandhi, Nakatani and Barquinha do not teach the final limitations stating a negative bias stress test is performed and does not detail all the conditions disclosed by the current invention, particularly:  
	wherein an amount of change of a threshold voltage of the transistor through a negative bias stress test with light irradiation is less than or equal to 1 V,
wherein, in the negative bias stress test with light irradiation, a substrate temperature is 25 °C, potential of each of the source electrode and the drain electrode of the transistor is 0 V, -6 V is applied to the gate electrode, and a period of light irradiation and electric field application is 1 hour, and
wherein, in the negative bias stress test with light irradiation, a peak wavelength is 400 nm, a half width is 10 nm, and irradiance is 326 pW/cm2 as conditions of the light irradiation.
Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622



/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622